Exhibit 10.3

 

ADDENDUM NO 1 TO THE GOLD CONCENTRATE SUPPLY CONTRACT

DATED February 25th 2010

 

 

Date: July 5th 2013

 

With respect to the Gold Concentrate Supply Contract dated 25.02.2010 and all
schedules, addenda and amendments thereto in force to date (the “Contract”)
between MEGO GOLD, LLC, registered offices at Suite #2, 2A Tamanian Street,
Yerevan, Armenia, 0009 (the "Seller") and INDUSTRIAL MINERALS SA, c/o Lenz &
Staehelin, Rte de Chêne 30, 1208 Genève, Switzerland (the "Buyer") Buyer and
Seller hereby agree to amend the terms of the Contract as follows:

 

1. SCOPE OF THE AGREEMENT AND EXCLUSIVITY

The Buyer hereby agrees to buy and the Seller hereby agrees to sell Gold
Concentrates on the following specific terms and conditions. The Seller shall
deliver exclusively to the Buyer from this date until December 31st 2027 any and
all Gold Concentrates produced at its or any affiliate’s mines including but not
limited to Toukhmanuk Mine, Armenia. The Seller shall not deliver and not offer
to nor solicit offers from third parties.

 

5. DELIVERY

Seller shall deliver concentrates to the Buyer on the basis DAF stowed Yerevan,
Armenia or Ex Works as agreed from time to time by the parties. In case of Ex
Works delivery terms the Treatment Charge shall be increased by the cost of
trucking from the mine to Yerevan. All customs clearance procedures in Armenia
to be performed and paid by Seller.

 

6. PRICE

The price per dry metric ton of Gold Concentrates for all shipments during the
contractual period until December 2027 (except for the Treatment Charge) shall
be the sum of the following payable metals less the sum of the deductions as
listed below.

 

6.A)     Payable Metals:

6.A.1     Silver: 80% of the final Silver content subject to a minimum deduction
of 30 grams per dmt at the official London Silver Spot/US Cents equivalent
quotation as published in Metal Bulletin, averaged over the Quotational Period.

6.A.2     Gold: 80% of the final Gold content subject to a minimum deduction of
1 gram per dmt at the average of the London AM/PM Gold Fixation, as published in
Metal Bulletin, averaged over the Quotational Period.

6.A.3     No other metals shall be payable.

 

6.B)       Deductions:

6.B.1     Treatment Charge:

The Treatment Charge for 2013 shall be US Dollars 220.00 (two hundred twenty)
per dry metric ton DAF Yerevan. In case of Ex Works delivery terms the Treatment
Charge shall be increased by the cost of trucking from the mine to Yerevan. The
Treatment Charge shall be agreed annually at the end of each calendar year for
the following calendar year based on the changes in the world market prices for
gold and silver concentrates and the transport and quality adjustments
applicable to the gold concentrate under this agreement.

6.B.2     Refining Charge:

Gold: The Refining Charge shall be USD 6 (six) per troy ounce of payable Gold.
Silver: The Refining Charge shall be USD 0.40 (fourty US cents) per ounce of
payable Silver
6.B.3.    Penalties

Arsenic (As): U.S. Dollars 5.0 (five) per dry metric ton of Gold Concentrates
for each 0.1% (zero point one percent) by which the final arsenic content
exceeds 0.2% (zero point two percent) fractions pro rata.

Lead (Pb): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates for
each 0.1% (zero point one percent) by which the final lead content exceeds 1%
(one percent) fractions pro rata.

Zinc (Zn): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates for
each 0.5% (zero point five percent) by which the final zinc content exceeds 2%
(two percent) fractions pro rata.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Cadmium (Cd): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates for
each 10 ppm (ten ppm) by which the cadmium content exceeds 50 ppm (fifty ppm)
fractions pro rata.

Antimony (Sb): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates
for each 0.01% (zero point zero one percent) by which the antimony content
exceeds 0.10% (zero point ten percent) fractions pro rata.

Mercury (Hg): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates for
each 5 ppm (five ppm) by which the Mercury content exceeds 10 ppm (ten ppm)
fractions pro rata.

Bismuth (Bi): U.S. Dollars 1.0 (one) per dry metric ton of Gold Concentrates for
each 10 ppm (ten ppm) by which the Bismuth content exceeds 300 ppm (three
hundred ppm) fractions pro rata.

 

8. PAYMENT

8.A) Outstanding Balances

Seller owes to Buyer US$ 87’000 from the prepayment of US$ 450’000 effected in
2010. This amount shall be deducted from the due amounts for the first
deliveries under this Addendum.

 

8.B)       Provisional Payment

Buyer shall make a provisional payment (“Provisional Payment’) for 85% (eighty
five percent) of the provisional invoice less the deductions and penalties and
based on

 

-

the Railway Bill of Lading weight at Yerevan or a Holding Certificate
countersigned by an independent surveyor at the Mine as agreed between the
parties in respect to Yerevan or Ex Works deliveries

 

-

the last shipment’s effective assay for the Annual Tonnage (ASA trial stock
assay for the Trial Tonnage)

 

-

average price for gold and silver over the week preceding the week of the
railway bill of lading date

The provisional payment shall be made within 5 business days against
presentation of the following original documents to the Buyer’s Agent Vienna
office (the full dispatch details shall be advised accordingly to Buyer’s Agent,
including courier Airway bill number):

 

-

Railway Bill of Lading or a Holding Certificate countersigned by an independent
surveyor at the Mine

 

-

Provisional Commercial Invoice certifying that material is free for Export.

 

-

Original Certificate of Origin issued and legalised by the local Chamber of
Commerce or EUR .I certificates, if required.

 

-

Provisional Assay issued by Producer.

 

8.C)       Final Payment

Final settlement (“Final Payment’) shall be made promptly by the owing party
when all final details relating to weight, assays and prices become known
against the Final Commercial Invoice and Independent Assayer’s assay/weight
report.

 

If due date falls on a Saturday or New York banking holiday other than Monday,
payment shall be made on the preceding New York banking day. If payment due date
falls on a Sunday or Monday bank holiday in New York, payment to be made on the
next New York banking day.

 

If the final balance is in favour of the Buyer or the cargo is rejected due to
the material not corresponding to the specification under clause 2, the Seller
has to state these amounts in his final invoice and pay the Buyer within 5
banking days after the date of the final invoice by wire transfer to the bank
account indicated by the Buyer. If the Seller fails to pay such amounts, the
Buyer, shall be entitled to set off any liability of the Buyer to the Seller
against any liability of the Seller to the Buyer Any exercise by the Buyer of
its rights under this clause shall be without prejudice to any other rights or
remedies available to the Buyer under this agreement or otherwise.

 

8.D)       Payment Instruction

The Seller herewith irrevocably instructs the Buyer to pay all amounts to the
Operations Account defined under the Operating Agreement dated July 5th 2013
between Mego Gold LLC, Linne Mining LLC, Global Gold Corporation, Global Gold
Consolidated Resources Ltd and Global Gold Mining LLC.

 

 

 
 

--------------------------------------------------------------------------------

 

 

9. WEIGHING SAMPLING AND MOISTURE DETERMINATION:

For the purpose of final settlement, sampling and moisture determination shall
be carried out at the Caucasian Metals Terminal (CMT) in Poti in accordance with
standard international practices under the supervision of approved supervision
companies. Weighing shall be determined by the truck or railway scales and the
resulting net dry weight shall apply for final settlement purposes and shall be
final and binding on both parties. Buyer and Seller appoint SGS, or another
independent surveyor agreed by both parties, on a joint basis to represent them
during these operations. The cost for the supervision charge shall be for
Buyer’s account.

 

The sample lot size shall be five big bags. Representative sample with a minimum
weight of 250 grams shall be taken from each lot. Five sets of samples shall be
prepared and sealed in order to allow the following distribution unless
otherwise agreed:

- 2 set for the Seller

- 2 set for the Buyer

- 1 set for independent supervision company

 

 

10. ASSAYING

SGS, or another independent surveyor agreed by both parties, will make a
chemical analysis of the samples taken in accordance with clause 9 and the
results of these analyses, together with the results of the moisture
determination shall be final and binding for settlement purposes and notified to
Buyer and Seller in writing. Silver and gold shall be assayed in customary
manner. The costs for these services shall be for Buyer’s account.

 

 

GENERAL PROVISIONS

This Addendum forms an integral and irremovable part of the Contract. All terms
and conditions of the Contract shall remain in full force and effect, save as
expressly varied herein. All references to clause numbers are references to the
relevant clause numbers in the Contract. This amendment shall be governed by the
laws of England.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Addendum as of the date hereof in Yerevan,
Armenia.

 

 

MEGO GOLD LLC

INDUSTRIAL MINERALS SA  

 

 

 

 

 

 

Name:

 

Name: Michael Mogilevsky

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Signature

                                 

 